     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 1 of 14



                   United States District Court
                     District of Massachusetts

                                   )
John Waters,                       )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     19-11585-NMG
Day & Zimmermann NPS, Inc.,        )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     This is a putative class action which arises under the Fair

Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”).        Plaintiff

John Waters (“plaintiff” or “Waters”) alleges that defendant Day

& Zimmerman NPS, Inc. (“defendant” or “Day & Zimmerman”) has

failed to pay him and other similarly situated employees

overtime wages in violation of the statute.       Day & Zimmerman has

moved to dismiss the opt-in plaintiffs who are not residents of

Massachusetts, contending that this Court lacks personal

jurisdiction over those purported class members.

I.   Background

     Day & Zimmerman is a Delaware corporation with a principal

place of business in Pennsylvania engaged in a range of

businesses, including the provision of power plant services.

Waters is a former Mechanical Supervisor who was employed by Day

                                  -1-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 2 of 14



& Zimmerman in Plymouth, Massachusetts from January, 2018, until

May, 2018.   He alleges that defendant failed to pay him, and

other similar situated workers, overtime at 1.5 times his

regular hourly compensation for over 40 hours per week in

violation of the FLSA (so-called “straight time for overtime”).

In this action in which the putative class has not been

conditionally certified, Waters seeks to represent all

individuals who were employed by defendant, performed

substantially similar job duties and did not receive proper

overtime compensation.

     The FLSA authorizes collective actions against employers

alleged to have violated the statute.      Unlike a Fed. R. Civ. P.

23 class action, the FLSA requires plaintiffs to opt-in

affirmatively.   A number of plaintiffs have filed written

consents to join the putative collective action, many of whom

reside outside of Massachusetts.     Defendants contend, primarily

based on the United States Supreme Court decision in Bristol-

Myers Squibb Co. v. Superior Court of California, San Francisco

Cty., 137 S. Ct. 1773 (2017) (“BMS”), that the Court lacks

personal jurisdiction over the non-resident, opt-in plaintiffs

and have moved to dismiss those plaintiffs pursuant to Fed. R.

Civ. P. 12(b)(2).   Plaintiffs rejoin that jurisdiction is proper

in Massachusetts because this Court maintains personal



                                  -2-
      Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 3 of 14



jurisdiction over the named plaintiff Waters and the BMS

decision does not apply to FLSA collective actions.


II.   Motion to Dismiss For Lack of Personal Jurisdiction

         a. Legal Standard
      On a motion to dismiss for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2), plaintiff bears the burden

of showing that the Court has authority to exercise jurisdiction

over defendants. Cossart v. United Excel Corp., 804 F.3d 13, 18

(1st Cir. 2015).    Where, as here, the Court is confronted with a

motion to dismiss for lack of personal jurisdiction without

first holding an evidentiary hearing, it applies the “prima

facie” standard of review and takes the plaintiff’s

      properly documented evidentiary proffers as true and
      construe[s] them in the light most favorable to
      [plaintiff’s] jurisdictional claim.

A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016).    A plaintiff cannot, however, rely on “unsupported

allegations” and “must put forward evidence of specific facts to

demonstrate jurisdiction exists.” Id. (internal citations

omitted).

      Plaintiff’s claims invoke the Court’s federal question

jurisdiction. 28 U.S.C. § 1331.




                                   -3-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 4 of 14



        1. Personal Jurisdiction in Federal Question Cases

     In federal question cases, the Due Process Clause of the

Fifth Amendment of the United States Constitution requires only

that a defendant maintain “adequate contacts” with the United

States as a whole rather than with the forum state. United

States v. Swiss Am. Bank, 274 F.3d 610, 618 (1st Cir. 2001).

Plaintiff must, however, “ground its service of process in a

federal statute or civil rule.” Id.

     An out-of-state defendant in federal-question cases may be

properly served if the federal statute pursuant to which the

claim is brought provides for nationwide service of process.

Fed. R. Civ. P. 4(k)(1)(C).    Where, as here, the federal statute

is silent on the availability of nationwide service of process,

such service is governed by the forum state’s long-arm statute.

Fed. R. Civ. P. 4(k)(1)(A).    Accordingly, this Court must

conduct the same personal jurisdiction inquiry as in a diversity

case under the Massachusetts long-arm statute. See Johnson

Creative Arts, Inc. v. Wool Masters, Inc., 743 F.2d 947, 950

(1st Cir. 1984).

        2. Personal Jurisdiction in Diversity Cases

     In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 8 (1st


                                  -4-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 5 of 14



Cir. 2009).   As such, to make a prima facie showing of personal

jurisdiction in diversity cases, the plaintiff must demonstrate

that the exercise of jurisdiction 1) is permitted by the

Massachusetts long-arm statute, M.G.L. c. 223A § 3, and 2)

coheres with the Due Process Clause of the Fourteenth Amendment

of the United States Constitution by showing that each defendant

has “minimum contacts” with Massachusetts. Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 52 (1st

Cir. 2002).

     The Court’s jurisdiction may be either “specific” or

“general.” Swiss Am. Bank, 274 F.3d at 618.       Specific

jurisdiction requires a “demonstrable nexus” between the claims

of the plaintiff and the defendant’s contacts in the forum

state. Id.    Such contacts must demonstrate that the defendant

“purposeful[ly] avail[ed] [itself] of the privilege of

conducting activities in the forum state.” Noonan v. Winston

Co., 135 F.3d 85, 90 (1st Cir. 1998).      General jurisdiction, on

the other hand, exists when the defendant has engaged in

“continuous and systematic activity, unrelated to the suit, in

the forum state.” Swiss Am. Bank, 274 F. 3d at 618.

        3. Massachusetts Long-Arm Statute

     The Massachusetts long-arm statute provides, in relevant

part, that a court may exercise personal jurisdiction



                                  -5-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 6 of 14



     over a person, who acts . . . as to a cause of action in
     law or equity arising from the person’s (a) transacting any
     business in this commonwealth [or] (b) contracting to
     supply services or things in this commonwealth . . . .

M.G.L. c. 223A, § 3.

     The requirements of the Massachusetts long-arm statute are

substantially similar to (although potentially more restrictive

than) those imposed by the Due Process Clause of the Fourteenth

Amendment. See Copia Commc'ns, LLC v. AMResorts, L.P., 812 F.3d

1, 4 (1st Cir. 2016) (noting that “[r]ecently, however, we have

suggested that Massachusetts's long-arm statute might impose

more restrictive limits on the exercise of personal jurisdiction

than does the Constitution”). See also Baskin-Robbins

Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016).

        4. Due Process Clause

     The plaintiff must also demonstrate that the Court’s

exercise of personal jurisdiction over the defendant comports

with the United States Constitution. See Int'l Shoe Co. v. State

of Wash., Office of Unemployment Comp. & Placement, 326 U.S.

310, 316 (1945).

     To support the Court’s exercise of specific personal

jurisdiction over the Corporate Defendants, plaintiff must make

an “affirmative showing” that 1) the litigation relates to or

arises out of the defendant’s contacts with the forum state;


                                  -6-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 7 of 14



2) the defendant purposefully availed itself of the privilege of

conducting business in the forum state; and 3) jurisdiction over

the defendant is reasonable under the circumstances. Sawtelle v.

Farrell, 70 F.3d 1381, 1388 (1st Cir. 1995); Phillips Exeter

Academy v. Howard Phillips Fund, Inc., 196 F.3d 284, 288 (1st

Cir. 1999).

     B. Application and Applicability of BMS to FLSA Collective
        Actions
     At the outset, the Court notes (and plaintiff does not

contend otherwise) that it does not have general jurisdiction

over Day & Zimmerman, a corporation that is neither incorporated

nor “essentially at home” in the Commonwealth. Daimler AG v.

Bauman, 571 U.S. 117, 139 (2014).       Further, defendant does not

contest that this Court has specific personal jurisdiction over

plaintiff Waters given that he was employed by Day & Zimmerman

in Massachusetts and the alleged failure to pay overtime

occurred in Massachusetts.

     Defendant’s principal contention is that the Supreme

Court’s decision in BMS extends beyond mass tort actions to FLSA

collective actions and divests this Court of specific

jurisdiction over the non-Massachusetts, opt-in plaintiffs.

This Court disagrees.

     In BMS, approximately 600 plaintiffs, including both

California residents and residents of other states, filed eight

separate personal injury lawsuits in California state court

                                  -7-
      Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 8 of 14



against Bristol-Myers Squibb for damages caused by its blood

thinner, Plavix. 137 S. Ct. at 1777.       The plaintiffs structured

their lawsuit as a coordinated, mass tort action pursuant to

Cal. Civ. Proc. Code § 404. Id.      Defendant argued that the

California state court lacked personal jurisdiction over it with

respect to the claims of the non-California plaintiffs who had

not purchased, used or been injured by Plavix in California

because those plaintiffs could not demonstrate that their claims

arose out of defendant’s contacts with California. Id. at 1783-

84.   Applying “settled principles of personal jurisdiction,” the

Supreme Court agreed. Id. at 1783.       The Court found that there

was no connection between the forum and the claims of the non-

residents and, therefore, the exercise of personal jurisdiction

over defendants with respect to those claims violated the Due

Process Clause of the Fourteenth Amendment. Id. at 1781.          The

Court did not, however,

      confront the question whether its opinion . . . would
      also apply to a class action in which a plaintiff
      injured in the forum State seeks to represent a
      nationwide class of plaintiffs, not all of whom were
      injured there.

Id. at 1789 n.4 (Sotomayor, J., dissenting).

      Joining with the majority of district courts to have

considered the issue, this Court has determined that BMS does

not apply to Rule 23 class actions. See Munsell v. Colgate-

Palmolive Co., No. CV 19-12512-NMG, 2020 WL 2561012, at *7 (D.

                                   -8-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 9 of 14



Mass. May 20, 2020); Rosenberg v. LoanDepot.com LLC, No. CV 19-

10661-NMG, 2020 WL 409634, at *12 (D. Mass. Jan. 24, 2020).

Defendants maintain, however, that an FLSA collective action is

different than a Rule 23 class action and that BMS divests this

Court of specific personal jurisdiction over the non-

Massachusetts, opt-in plaintiffs.       No United States Circuit

Court of Appeals has addressed application of BMS to FLSA

collective actions and district courts are squarely split on the

question.   See Pettenato v. Beacon Health Options, Inc., 425 F.

Supp. 3d 264, 276 (S.D.N.Y. 2019) (collecting cases).

     The FLSA permits plaintiffs to bring suits on behalf of

“themselves and other employees similarly situated.” 29 U.S.C. §

216(b).   Courts which have declined to extend BMS often follow

the reasoning first articulated by the Court in Swamy v. Title

Source, Inc., No. C 17-01175 WHA, 2017 WL 5196780 (N.D. Cal.

Nov. 10, 2017).   See Aiuto v. Publix Super Markets, Inc., No.

1:19-CV-04803-LMM, 2020 WL 2039946, at *5 (N.D. Ga. Apr. 9,

2020) (noting that the “court finds the Swamy court's reasoning

. . . persuasive”); Warren v. MBI Energy Servs., Inc., No. 19-

CV-00800-RM-STV, 2020 WL 937420, at *6 (D. Colo. Feb. 25,

2020)(same); Seiffert v. Qwest Corp., No. CV-18-70-GF-BBM, 2018

WL 6590836, at *2–3 (D. Mont. Dec. 14, 2018) (“This Court agrees

with the reasoning in Swamy . . . .       Nothing in the plain



                                  -9-
        Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 10 of 14



language of the FLSA limits its application to in-state

plaintiffs’ claims.”).

      Concluding that the circumstances of an FLSA collective

action are “far different from those contemplated by the Supreme

Court in Bristol-Myers” the Swamy Court held that BMS did “not

apply to divest courts of personal jurisdiction in FLSA

collective actions.”       Swamy, 2017 WL 5196780, at *2.

Specifically, the Swamy court found that an FLSA claim is a

      federal claim created by Congress specifically to address
      employment practices nationwide [that] Congress created
      [as] a mechanism for employees to bring their claims on
      behalf of other employees who are “similarly situated,” and
      [Congress] in no way limited those claims to in-state
      plaintiffs.

Id. (citing 29 U.S.C. §§ 202, 207(a), 216(b)).

      Further, the Swamy Court, and others that have endorsed its

reasoning, found that if BMS were applied to collective

actions it would contravene the express intent of Congress and

serve


      [to] splinter most nationwide collective actions . . . and
      greatly diminish the efficacy of FLSA collective actions as
      a means to vindicate employees’ rights.

Id.

      Other sessions, including two in this district, disagree

with the Swamy analysis.         Those Courts have held that BMS

applies to FLSA collective actions and “divests courts of

specific jurisdiction over the FLSA claims of [out of state]

                                     -10-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 11 of 14



plaintiffs.” Chavira v. OS Rest. Servs., LLC, No. 18-cv-10029-

ADB, 2019 WL 4769101, at *5 (D. Mass. Sept. 30, 2019)(quoting

Maclin v. Reliable Reports of Tex., Inc., 314 F. Supp. 3d 845,

850-51 (N.D. Ohio 2018)); see also Roy v. FedEx Ground Package

Sys., Inc., 353 F. Supp. 3d 43 (D. Mass. 2018);

     In brief, those Courts have concluded that the opt-in

plaintiffs in an FLSA collective action are “more similar to

plaintiffs in a mass tort action than plaintiffs in a class

action” and therefore the application of BMS divests courts of

personal jurisdiction over out of state opt-in plaintiffs in

FLSA actions.   Chavira, 2019 WL 4769101, at *5 (quoting Roy, 353

F. Supp. 3d at 60).

     This Court finds synergy with those Courts that have held

BMS to be inapplicable in the FLSA context.       In evaluating

specific jurisdiction, the BMS decision focused the analysis at

the level of the suit.    The Supreme Court held that in order for

jurisdiction to be proper, “the suit must aris[e] out of or

relat[e] to the defendant’s contacts with the forum.” BMS, 137

S. Ct. at 1780 (quoting Daimler, 134 S. Ct. at 760).         In the

mass tort context, each individual plaintiff is a real party in

interest and therefore a Court must have jurisdiction over each

plaintiff.   In contrast, in an FLSA collective action the suit

is between the named plaintiff and the defendant.        That other

members of a putative class in the FLSA action must opt-in does

                                  -11-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 12 of 14



not change the dynamics of the suit which remains between the

plaintiff and defendant.    See Aiuto, 2020 WL 2039946, at *5

(noting that “[u]nlike in a mass tort action, in an FLSA

collective action there is only one suit: the suit between

Plaintiff and the Defendant[s]”) (internal citations and

quotations omitted); Hammond v. Floor & Decor Outlets of Am.,

Inc., No. 3:19-cv-01099, 2020 WL 2473717, at *14 (M.D. Tenn. May

13, 2020) (noting that the relevant question is “whether the

named plaintiff . . . in the suit can exercise personal

jurisdiction over the defendant”); see also Hunt v. Interactive

Med. Specialists, Inc., No. 1:19CV13, 2019 WL 6528594, at *3

(N.D. W. Va. Dec. 4, 2019).

     In this putative FLSA collective action, the suit is

between Waters and Day & Zimmerman.      The appropriate

jurisdictional analysis, therefore, is at the level of Waters’

claim.   There is no dispute that as to Waters the requirements

of the long-arm statute and the Due Process Clause are

satisfied.

     Courts which have extended BMS have concluded that, because

an FLSA claim is more analogous to mass tort than a Rule 23

class action, the BMS reasoning is applicable.        This Court

respectfully disagrees.    That a FLSA action may be, in some

ways, similar to a mass-tort claim does not necessarily lead to

the conclusion that BMS is applicable.       The BMS decision was

                                  -12-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 13 of 14



specifically limited to “the due process limits on the exercise

of specific jurisdiction by a State.”       BMS, 137 S. Ct. at 1777.

It did not address “whether the Fifth Amendment imposes the same

restrictions on the exercise of personal jurisdiction by a

federal court.” Id.    Moreover, the concerns with respect to

forum-shopping that “animated Bristol-Meyers are not present in

an FLSA collective action.” Aiuto, 2020 WL 2039946, at *5.             The

decision itself and the meaningful distinctions between mass

torts and FLSA collective actions support the conclusion that

BMS does not apply to the instant case.

     Congress enacted the FLSA 1) as a remedial statute

specifically to address employment practices nationwide, Swamy,

2017 WL 5196780, at *2, and 2) specifically to limit duplicative

lawsuits where numerous employees have been harmed by the same

employers. See Cunha v. Avis Budget Car Rental, LLC, 221 F.

Supp. 3d 178, 181 (D. Mass. 2016)(noting that “FLSA collective

actions were created to promote the efficient adjudication of

similar claims, so similarly situated employees, whose claims

are often small and not likely to be brought on an individual

basis, may join together...to prosecute claims.”)(internal

citations and quotations omitted).       Extending BMS to the FLSA

context would contravene the explicit intent of Congress in

enacting the FLSA.    See Sierra Club v. Sec'y of Army, 820 F.2d

513, 522 (1st Cir. 1987) (noting that “[u]nless the language of

                                  -13-
     Case 1:19-cv-11585-NMG Document 82 Filed 06/02/20 Page 14 of 14



a statute itself points in a contrary direction, courts are

bound to interpret it consistent with the legislative intent, if

discernible.”)

      Accordingly, this Court declines to extend BMS to the

instant FLSA collective action.      The Court has personal

jurisdiction over claims brought by the named plaintiff, Waters,

which is all that is needed to confer personal jurisdiction over

defendant in the instant putative FLSA collective action.


                                 ORDER

     For the foregoing reasons the motion of defendants to

dismiss (Docket No. 16) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated June 2, 2020




                                  -14-
